DETAILED ACTION
The following is a Non-Final Office Action in response to the Amendment/Remarks received on 4 May 2021.  Claims 7, 18 and 26 have been withdrawn.  Claims 4, 8, 15, 19 and 27 have been cancelled.  Claims 1-3, 5-7, 9-14, 16-18, 20-26 and 28-30 remain pending in this application.  Claims 1-3, 5, 6, 9-14, 16, 17, 20-25 and 28-30 have been examined on their merits.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The Examiner acknowledges the Applicant's arguments, see Remarks, pg. 9, filed 4 May 2021, with respect to rejected claims 4 and 15 under 35 U.S.C. 112(pre-AIA ), first paragraph.  The rejection is rendered moot in light of the cancellation of claims 4 and 15 per the claim amendments filed on 4 May 2021.
 
The Examiner acknowledges the Applicant's arguments, see Remarks, pg. 9, filed 4 May 2021, with respect to rejected claim 4 under 35 U.S.C. 112(pre-AIA ), fourth paragraph.  The rejection is rendered moot in light of the cancellation of claim 4 per the claim amendments filed on 4 May 2021.
 
The Examiner acknowledges the Applicant's arguments, see Remarks, pg. 9, filed 4 May 2021, with respect to priority.  The statements with respect to priority set forth in the Non-Final Office Action mailed on 4 February 2021 are rendered moot in light of the cancellation of claims 4 and 15 per the claim amendments filed on 4 May 2021.

Allowable Subject Matter
The indicated allowability of claims 1-3, 9-14, 20-25 and 28-30 are withdrawn in view of the reconsideration of the prior art of record of U.S. Patent Publication No. 2007/0037507 A1 (Liu), U.S. Patent Publication No. 2008/0076346 A1 (Ahmed), U.S. Patent No. 6,508,303 B1 (Naderer), U.S. Patent Publication No. 2001/0010265 A1 (Rayburn), U.S. Patent Publication No. 4,205,381 (Games) and U.S. Patent Publication No. 2006/0117766 A1 (Singh).  Rejections based on the cited references follow.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,480,806 B2 (hereinafter Miller2) in view of U.S. Patent Publication No. 2001/0010265 (hereinafter Rayburn). 

As per claim 1, 
	
Instant Application No. 16/687,154
(Miller)
U.S. Patent No. 10,480,806 B2
(Miller2)
1. A system comprising: 
  a variable frequency drive configured to drive a fan motor of an HVAC system within a range of fan motor speeds to ventilate an indoor space, the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor;  and 
  a controller configured to (i) communicate with the variable frequency drive, (ii) receive signals corresponding to whether the indoor space is less than fully occupied, (iii) control the variable frequency drive to reduce a speed of the fan motor based on the received signals, (iv) and determine at least one of a fan fault, a temperature-based fault, or an energy consumption fault. 

1.  An efficiency enhancing controller (EEC) for enhancing energy 
efficiency in an indoor space of a building having an occupancy that is served by a single zone constant volume HVAC system, the EEC comprising: 
  (a) a programmable logic controller adaptable for the single zone constant volume HVAC system configured to receive input signals from sensors and a thermostatic device and send control heating, cooling, and ventilation instructions or an occupancy command to: 
    (1) a fan assembly, including a fan motor configured to operate in a range of fan motor speeds, of the single zone constant volume HVAC system to ventilate an indoor space in a building;  
    (2) a heating assembly that can send heat to the indoor space;  and 
    (3) a cooling assembly that can send 
cooling to the indoor space;  and 
  (b) a variable frequency drive (VFD) that is configured to receive signals from the programmable logic controller and is configured to control a speed of the fan motor of the fan assembly;  
  wherein the programmable logic controller is configured to reduce the fan motor speed via the VFD when the sensors indicate that the indoor space is less than fully occupied;  and 
controller further comprises fault detection for detection of a fan fault, heat/cool (temperature-based) fault, and energy consumption fault. 


	Miller2 does not expressly teach the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor.  

However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitation of the HVAC system (Fig. 1, element 22; i.e. a conditioning unit is a heating, ventilating, and air conditioning (HVAC) system) having a cooling assembly (i.e. multi-stage cooling units) that includes a compressor (pg. 2, par. [0025]; i.e. the multi-stage cooling units including a plurality of staged compressors) for the purpose of conditioning air in one or more zone(s) (pg. 2, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Miller2 to include the addition of the limitation of the HVAC system having a cooling assembly that includes a compressor to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

As per claim 23, 
Instant Application No. 16/687,154
(Miller)
U.S. Patent No. 10,480,806 B2
(Miller2)
23.  A system comprising: 
  a controller configured to (i) communicate with a variable frequency drive that is configured to drive a fan motor of an HVAC system within a range of fan motor speeds to ventilate an indoor space, the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor, (ii) receive signals corresponding to whether the indoor space is less than fully occupied, (iii) control the variable frequency drive to reduce a speed of the fan motor based on the received signals, (iv) and determine at least one of a fan fault, a temperature-based fault, or an 
energy consumption fault. 


  (a) a programmable logic controller adaptable for the single zone constant volume HVAC system configured to receive input signals from sensors and a thermostatic device and send control heating, cooling, and ventilation instructions or an occupancy command to: 
    (1) a fan assembly, including a fan motor configured to operate in a range of fan motor speeds, of the single zone constant volume HVAC system to ventilate an indoor space in a building;  
    (2) a heating assembly that can send heat to the indoor space;  and 
    (3) a cooling assembly that can send 
cooling to the indoor space;  and 
  (b) a variable frequency drive (VFD) that is configured to receive signals from the programmable logic controller and is configured to control a speed of the fan motor of the fan assembly;  
  wherein the programmable logic controller is configured to reduce the fan motor speed via the VFD when the sensors indicate that the indoor space is less than fully occupied;  and 
  wherein the programmable logic   
  controller further comprises fault   
  detection for detection of a fan fault, 
  heat/cool (temperature-based) fault, 
  and energy consumption fault.


Miller2 does not expressly teach the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor.  



Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Miller2 to include the addition of the limitation of the HVAC system having a cooling assembly that includes a compressor to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

Claim Objections
Claims 1 and 23 are objected to because of the following informalities:  
Claim 1 includes the grammatical error, “, (iv) and …” in line 9.  Suggested claim language “, and (iv) …”.  For the purpose of examination, the preceding limitation has been interpreted as “, and (iv) …”.

Claim 23 includes the grammatical error, “, (iv) and …” in line 7.  Suggested claim language “, and (iv) …”.  For the purpose of examination, the preceding limitation has been interpreted as “, and (iv) …”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14, 16, 17 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the speed …" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claims 13, 14, 16, 17 and 20-22, dependent from claim 12, stand rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rationale as set forth in claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9, 10, 12-14, 20, 21, 23-25, 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2007/0037507 A1 (hereinafter Liu) in view of (U.S. Patent Publication No. 2008/0076346 A1 (hereinafter Ahmed) in further view of U.S. Patent No. 6,508,303 B1 (hereinafter Naderer), U.S. Patent Publication No. 2001/0010265 A1 (hereinafter Rayburn) and U.S. Patent Publication No. 4,205,381 (hereinafter Games).

As per claim 1, Liu substantially teaches the Applicant’s claimed invention.  Liu teaches a system comprising: 
a variable frequency drive (Fig. 1, element 110; i.e. a variable speed drive (VSD)) configured to drive a fan (Fig. 1, element 105 and Fig. 2, element 224) of a system (Fig. 1, element 100 and Fig. 2, element 200; i.e. an air handling system) within a range of fan speeds to ventilate an indoor space (pgs. 1-2, par. [0018], [0019] and [0022]; i.e. the VSD decreases or increases speed of a fan, which consequently reduces or increases an amount of airflow), the system (Fig. 1, element 100 and Fig. 2, element 200) having a cooling assembly (pg. 2, par. [0025], pg. 3, par. [0027] and Fig. 2, element 227; i.e. a heating and cooling section); and 
a controller (Fig. 1, element 130 and Fig. 2, element 287; i.e. a controller is a programmable logic controller (PLC)) configured to (i) communicate with the variable frequency drive (pg. 2, par. [0022]; i.e. “… the controller 130 is linked to the VSD via hardwired or wireless connections.”) and (iii) control the variable frequency drive to reduce a speed of the fan (pgs. 1-2, par. [0019] and pg. 3, par. [0031]; i.e. par. [0019] - the VSD decreases or increases speed of a fan, which consequently reduces or 

Not explicitly taught are a variable frequency drive configured to drive a fan motor of an HVAC system within a range of fan motor speeds, the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor; and a controller configured to (ii) receive signals corresponding to whether the indoor space is less than fully occupied, (iii) control to reduce a speed of the fan motor based on the received signals, and (iv) determine at least one of a fan fault, a temperature-based fault, or an energy consumption fault. 

However Ahmed, in an analogous art of heating and cooling systems (pgs. 1-2, par. [0018]), teaches the missing limitations of the HVAC system (pgs. 1-2, par. [0018] and [0022], pgs. 3-4, par. [0043] and Fig. 1, element 100) having a cooling assembly (Fig. 1, element 134; i.e. a cooling coil of an air handler (Fig. 1, element 108) of the HVAC system); and 
a controller (Fig. 1, element 151; i.e. a control device) configured to (ii) receive signals corresponding to whether the indoor space is less than fully occupied (pg. 3, par. [0032], pg. 4, par. [0048] and pg. 5, par. [0055]; i.e. par. [0048] - “… the processing circuity 204 may be the controller 151 for the ventilation fan device, or a combination of a control network station and the controller 151 for the ventilation fan device …” and par. [0055] - “… the processing circuit receives the occupancy-related information from the sensors and generates control signals based thereon.”) and (iii) control to reduce a speed of the fan (Fig. 1, element 150; i.e. a ventilation fan device) based on the 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu to include the addition of the limitations of the HVAC system having a cooling assembly; and a controller configured to (ii) receive signals corresponding to whether the indoor space is less than fully occupied and (iii) control to reduce a speed of the fan based on the received signals to efficiently supply an amount of fresh air to an area (Ahmed: pg. 1, par. [0005] and pg. 3, par. [0034]).

The combination of Liu in view of Ahmed does not expressly teach a variable frequency drive configured to drive a fan motor of an HVAC system within a range of fan motor speeds, the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor; and 
a controller configured to (iv) determine at least one of a fan fault, a temperature-based fault, or an energy consumption fault. 

However Naderer, in an analogous art of comfort systems (abstract), teaches the missing limitation of a variable frequency drive configured to drive a fan motor (i.e. a fan unit (Fig. 1, element 20) including a fan motor) of a system (Fig. 1, element 10; i.e. an air supply control device) within a range of fan motor speeds (col. 6, lines 4-22; “… a variable frequency drive device can be employed for use with each of the fans motors to 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed to include the addition of the limitation of a variable frequency drive configured to drive a fan motor of a system to provide improved operational efficiency and optimized conditioning capability (Naderer: col. 2, lines 55-61).  

The combination of Liu in view of Ahmed in further view of Naderer does not expressly teach the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor; and a controller configured to (iv) determine at least one of a fan fault, a temperature-based fault, or an energy consumption fault. 

However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitation of the HVAC system (Fig. 1, element 22; i.e. a conditioning unit is a heating, ventilating, and air conditioning (HVAC) system) having a cooling assembly (i.e. multi-stage cooling units) that includes a compressor (pg. 2, par. [0025]; i.e. the multi-stage cooling units including a plurality of staged compressors) for the purpose of conditioning air in one or more zone(s) (pg. 2, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitation of the HVAC system having a 

The combination of Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach a controller configured to (iv) determine at least one of a fan fault, a temperature-based fault, or an energy consumption fault.

	However Games, in an analogous art of heating, ventilating and air conditioning (HVAC) systems (col. 1, lines 9-15), teaches the missing limitation of a controller (i.e. CPU) configured to (iv) determine at least one of a fan fault (col. 21, lines 5-11; i.e. determination of fan failure) or a temperature-based fault (col. 21, lines 11-19; i.e. determination of a sensed temperature value exceeding a threshold) for the purpose of providing fault detection in an HVAC system (col. 21, lines 5-19).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer and Rayburn to include the addition of the limitation of a controller configured to (iv) determine at least one of a fan fault or a temperature-based fault to advantageously reduce actual energy consumption of an HVAC in providing temperature regulation in controlled spaces (Games: col. 2, lines 57-61).  

As per claim 2, the combination of Liu in view of Ahmed in further view of Naderer does not expressly teach the controller is further configured to communicate with a thermostatic device and control the cooling assembly based on communication with the thermostatic device. 


Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitations of the controller is further configured to communicate with a thermostatic device and control the cooling assembly based on communication with the thermostatic device to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

As per claim 3, the combination of Liu in view of Ahmed in further view of Naderer does not expressly teach the HVAC system includes a heating assembly and the controller is further configured to communicate with a thermostatic device and control the heating assembly to heat the indoor space.


Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitations of the HVAC system includes a heating assembly and the controller is further configured to communicate with a thermostatic device and control the heating assembly to heat the indoor space to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

As per claim 9, the combination of Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach the controller is configured to determine the fan fault. 

However Games, in an analogous art of heating, ventilating and air conditioning (HVAC) (col. 1, lines 9-15), teaches the missing limitation of the controller (i.e. CPU) configured to determine the fan fault (col. 21, lines 5-11; i.e. determination of fan failure) for the purpose of providing fault detection in an HVAC system (col. 21, lines 5-19).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer and Rayburn to include the addition of the limitation the controller configured to determine the fan fault to reduce actual energy consumption of an HVAC in providing temperature regulation in controlled spaces (Games: col. 2, lines 57-61).  

As per claim 10, the combination of Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach the controller is configured to determine the temperature-based fault. 

However Games, in an analogous art of heating, ventilating and air conditioning (HVAC) (col. 1, lines 9-15), teaches the missing limitation of the controller (i.e. CPU) is configured to determine the temperature-based fault (col. 21, lines 11-19; i.e. determination of a sensed temperature value exceeding a threshold) for the purpose of providing fault detection in an HVAC system (col. 21, lines 5-19).



As per claim 12, Liu substantially teaches the Applicant’s claimed invention.  Liu teaches a method comprising: 
the system (Fig. 1, element 100 and Fig. 2, element 200; i.e. an air handling system) having a cooling assembly (pg. 2, par. [0025], pg. 3, par. [0027] and Fig. 2, element 227; i.e. a heating and cooling section); and 
controlling, with the controller (Fig. 1, element 130 and Fig. 2, element 287; i.e. a controller is a programmable logic controller (PLC)), a variable frequency drive (Fig. 1, element 110; i.e. a variable speed drive (VSD)) that drives a fan (Fig. 1, element 105 and Fig. 2, element 224) of the system (Fig. 1, element 100 and Fig. 2, element 200) within a range of fan speeds to ventilate the indoor space (pgs. 1-2, par. [0018], [0019] and [0022]; i.e. the VSD decreases or increases speed of a fan, which consequently reduces or increases an amount of airflow) by reducing the speed of the fan (pgs. 1-2, par. [0019] and pg. 3, par. [0031]; i.e. par. [0019] - the VSD decreases or increases speed of a fan, which consequently reduces or increases an amount of airflow; and par. [0031] – “… controller 287 also transmits a control signal to the VSD 275, which, in turn, transmits a control signal to the fan 224.”). 

controlling, with the controller, a variable frequency drive that drives a fan motor of the HVAC system within a range of fan motor speeds to ventilate the indoor space by 
reducing the speed of the fan motor based on the received signals; and 
determining, with the controller, at least one of a fan fault, a temperature-based fault, or an energy consumption fault. 

However Ahmed, in an analogous art of heating and cooling systems (pgs. 1-2, par. [0018]), teaches the missing limitations of receiving, with a controller (Fig. 1, element 151; i.e. a control device) of an HVAC system (pgs. 1-2, par. [0018] and [0022], pgs. 3-4, par. [0043] and Fig. 1, element 100) for an indoor space, signals corresponding to whether the indoor space is less than fully occupied (pg. 3, par. [0032], pg. 4, par. [0048] and pg. 5, par. [0055]; i.e. par. [0048] - “… the processing circuity 204 may be the controller 151 for the ventilation fan device, or a combination of a control network station and the controller 151 for the ventilation fan device …” and par. [0055] - “… the processing circuit receives the occupancy-related information from the sensors and generates control signals based thereon.”), the HVAC system (Fig. 1, element 100) having a cooling assembly (pgs. 1-2, par. [0018] and [0022], pgs. 3-4, par. [0043] and Fig. 1, element 134; i.e. a cooling coil of an air handler (Fig. 1, element 108) of the HVAC system); and 


Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu to include the addition of the limitations of receiving, with a controller of an HVAC system for an indoor space, signals corresponding to whether the indoor space is less than fully occupied, the HVAC system; and controlling, with the controller, a fan of the HVAC system within a range of fan speeds to ventilate the indoor space by reducing the speed of the fan based on the received signals to efficiently supply an amount of fresh air to an area (Ahmed: pg. 1, par. [0005] and pg. 3, par. [0034]).

The combination of Liu in view of Ahmed does not expressly teach the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor;  
controlling, with the controller, a variable frequency drive that drives a fan motor of the HVAC system within a range of fan motor speeds to ventilate the indoor space by reducing the speed of the fan motor; and 


However Naderer, in an analogous art of comfort systems (abstract), teaches the missing limitation of controlling, with the controller (col. 8, lines 19-25 and Fig. 1, element 80; i.e. “The PLC 80 is programmed to actuate machinery …”), a variable frequency drive (i.e. a variable frequency drive device employed for use with each of the fan motors) that drives a fan motor (i.e. a fan unit (Fig. 1, element 20) including a fan motor) of the system (Fig. 1, element 10; i.e. an air supply control device) within a range of fan motor speeds to ventilate the indoor space by reducing the speed of the fan motor (col. 6, lines 4-22; i.e. “… a variable frequency drive device can be employed for use with each of the fans motors to achieve variable speed capability …”) for the purpose of achieving variable speed capability for a fan (col. 6, lines 17-22).  

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed to include the addition of the limitation of controlling, with the controller, a variable frequency drive that drives a fan motor within a range of fan motor speeds to ventilate the indoor space by reducing the speed of the fan motor to provide improved operational efficiency and optimized conditioning capability (Naderer: col. 2, lines 55-61).  

The combination of Liu in view of Ahmed in further view of Naderer does not expressly teach the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor; and 


However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitation of the HVAC system (Fig. 1, element 22; i.e. a conditioning unit is a heating, ventilating, and air conditioning (HVAC) system) having a cooling assembly (i.e. multi-stage cooling units) that includes a compressor (pg. 2, par. [0025]; i.e. the multi-stage cooling units including a plurality of staged compressors) for the purpose of conditioning air in one or more zone(s) (pg. 2, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitation of the HVAC system having a cooling assembly that includes a compressor to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

The combination of Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach determining, with the controller, at least one of a fan fault, a temperature-based fault, or an energy consumption fault. 

However Games, in an analogous art of heating, ventilating and air conditioning (HVAC) systems (col. 1, lines 9-15), teaches the missing limitation of determining, with the controller (i.e. CPU), at least one of a fan fault (col. 21, lines 5-11; i.e. determination of fan failure) or a temperature-based fault (col. 21, lines 11-19; i.e. determination of a 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer and Rayburn to include the addition of the limitation of determining, with the controller, at least one of a fan fault or a temperature-based fault to advantageously reduce actual energy consumption of an HVAC in providing temperature regulation in controlled spaces (Games: col. 2, lines 57-61).  

As per claim 13, the combination of Liu in view of Ahmed in further view of Naderer does not expressly teach communicating, with the controller, with a thermostatic device and controlling, with the controller, the cooling assembly based on the communication with the thermostatic device. 

However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitations of communicating, with the controller (pg. 3, par. [0033] and Fig. 2, element 60; i.e. a computer that is a separate unit that is part of the HVAC system), with a thermostatic device (pg. 3, par. [0034] and [0035] and Fig. 1, element 30; i.e. the computer is connected to a thermostat) and controlling, with the controller, the cooling assembly (i.e. multi-stage cooling units) based on the communication with the thermostatic device (pg. 2, par. [0025], pg. 3, par. [0034] and [0035] and pg. 4, par. [0041]; i.e. par. [0034] – “The computer or the central control, is connected to the … thermostat 30.” and par. [0035] – “The central control, in 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitations of communicating, with the controller, with a thermostatic device and controlling, with the controller, the cooling assembly based on the communication with the thermostatic device to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

As per claim 14, the combination of Liu in view of Ahmed in further view of Naderer does not expressly teach the HVAC system includes a heating assembly, the method further comprising communicating, with the controller, with a thermostatic device and controlling, with the controller, the heating assembly to heat the indoor space. 

However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitations of the HVAC system (pg. 2, par. [0025] and Fig. 1, element 22) includes a heating assembly (pg. 5, par. [0050] and Fig. 1, element 46; i.e. a heating stage), the method further comprising communicating, with the controller (pg. 3, par. [0033] and Fig. 2, element 60; i.e. a computer that is a separate unit that is part of the HVAC system), with a thermostatic device (pg. 3, par. [0034] and [0035] and Fig. 1, element 30; i.e. the computer is connected to a 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitations of the HVAC system includes a heating assembly, the method further comprising communicating, with the controller, with a thermostatic device and controlling, with the controller, the heating assembly to heat the indoor space to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

As per claim 20, the combination of Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach the controller determines the fan fault. 

However Games, in an analogous art of heating, ventilating and air conditioning (HVAC) (col. 1, lines 9-15), teaches the missing limitation of the controller (i.e. CPU) determines the fan fault (col. 21, lines 5-11; i.e. determination of fan failure) for the purpose of providing fault detection in an HVAC system (col. 21, lines 5-19).



As per claim 21, the combination of Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach the controller determines the temperature-based fault. 

However Games, in an analogous art of heating, ventilating and air conditioning (HVAC) (col. 1, lines 9-15), teaches the missing limitation of the controller (i.e. CPU) determines the temperature-based fault (col. 21, lines 11-19; i.e. determination of a sensed temperature value exceeding a threshold) for the purpose of providing fault detection in an HVAC system (col. 21, lines 5-19).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer and Rayburn to include the addition of the limitation of the controller determines the temperature-based fault to reduce actual energy consumption of an HVAC in providing temperature regulation in controlled spaces (Games: col. 2, lines 57-61).  

As per claim 23, Liu substantially teaches the Applicant’s claimed invention.  Liu teaches a system comprising:
a controller (Fig. 1, element 130 and Fig. 2, element 287; i.e. a controller is a programmable logic controller (PLC)) configured to (i) communicate with a variable frequency drive (pg. 2, par. [0022]; i.e. “… the controller 130 is linked to the VSD via hardwired or wireless connections.”) that is configured to drive a fan (Fig. 1, element 105 and Fig. 2, element 224) of a system (Fig. 1, element 100 and Fig. 2, element 200; i.e. an air handling system) within a range of fan speeds to ventilate an indoor space (pgs. 1-2, par. [0018], [0019] and [0022]; i.e. the VSD decreases or increases speed of a fan, which consequently reduces or increases an amount of airflow), the system (Fig. 1, element 100 and Fig. 2, element 200) having a cooling assembly (pg. 2, par. [0025], pg. 3, par. [0027] and Fig. 2, element 227; i.e. a heating and cooling section) and (iii) control the variable frequency drive to reduce a speed of the fan (pgs. 1-2, par. 0019] and pg. 3, par. [0031]; i.e. par. [0019] - the VSD decreases or increases speed of a fan, which consequently reduces or increases an amount of airflow; and par. [0031] – “… controller 287 also transmits a control signal to the VSD 275, which, in turn, transmits a control signal to the fan 224.”).

Not explicitly taught are a variable frequency drive that is configured to drive a fan motor of an HVAC system within a range of fan motor speeds, the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor; and a controller configured to (ii) receive signals corresponding to whether the indoor space is less than fully occupied, (iii) control the variable frequency drive to reduce a 

However Ahmed, in an analogous art of heating and cooling systems (pgs. 1-2, par. [0018]), teaches the missing limitations of the HVAC system (pgs. 1-2, par. [0018] and [0022], pgs. 3-4, par. [0043] and Fig. 1, element 100) having a cooling assembly (Fig. 1, element 134; i.e. a cooling coil of an air handler (Fig. 1, element 108) of the HVAC system); and a controller (Fig. 1, element 151; i.e. a control device) configured to (ii) receive signals corresponding to whether the indoor space is less than fully occupied (pg. 3, par. [0032], pg. 4, par. [0048] and pg. 5, par. [0055]; i.e. par. [0048] - “… the processing circuity 204 may be the controller 151 for the ventilation fan device, or a combination of a control network station and the controller 151 for the ventilation fan device …” and par. [0055] - “… the processing circuit receives the occupancy-related information from the sensors and generates control signals based thereon.”) and (iii) control to reduce a speed of the fan (Fig. 1, element 150; i.e. a ventilation fan device) based on the received signals (pg. 3, par. [0032]-[0034]; i.e. the ventilation device fan is controlled to decrease the flow of fresh air under lower occupancy levels, when the occupancy level is obtained based on an actual measurement of a sensor) for the purpose supplying fresh air to an area (pg. 3, par. [0032]-[0034]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu to include the addition of the limitations of the HVAC system having a cooling assembly; and a controller configured to (ii) receive signals corresponding to whether the indoor space is less than 

The combination of Liu in view of Ahmed does not expressly teach a variable frequency drive that is configured to drive a fan motor of an HVAC system within a range of fan motor speeds, the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor; and a controller configured to (iv) determine at least one of a fan fault, a temperature-based fault, or an energy consumption fault.

However Naderer, in an analogous art of comfort systems (abstract), teaches the missing limitation of a variable frequency drive that is configured to drive a fan motor (i.e. a fan unit (Fig. 1, element 20) including a fan motor) of a system (Fig. 1, element 10; i.e. an air supply control device) within a range of fan motor speeds (col. 6, lines 4-22; i.e. a variable frequency drive device employed for use with each of the fan motors) for the purpose of achieving variable speed capability for a fan (col. 6, lines 17-22). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed to include the addition of the limitation of a variable frequency drive that is configured to drive a fan motor of a system within a range of fan motor speeds to provide improved operational efficiency and optimized conditioning capability (Naderer: col. 2, lines 55-61).  



However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitation of the HVAC system (Fig. 1, element 22; i.e. a conditioning unit is a heating, ventilating, and air conditioning (HVAC) system) having a cooling assembly (i.e. multi-stage cooling units) that includes a compressor (pg. 2, par. [0025]; i.e. the multi-stage cooling units including a plurality of staged compressors) for the purpose of conditioning air in one or more zone(s) (pg. 2, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitation of the HVAC system having a cooling assembly that includes a compressor to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

The combination of Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach a controller configured to (iv) determine at least one of a fan fault, a temperature-based fault, or an energy consumption fault.

However Games, in an analogous art of heating, ventilating and air conditioning (HVAC) systems (col. 1, lines 9-15), teaches the missing limitation of a controller (i.e. 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer and Rayburn to include the addition of the limitation of a controller configured to (iv) determine at least one of a fan fault and a temperature-based fault to advantageously reduce actual energy consumption of an HVAC in providing temperature regulation in controlled spaces (Games: col. 2, lines 57-61).  

As per claim 24, the combination of Liu in view of Ahmed in further view of Naderer does not expressly teach the controller is further configured to communicate with a thermostatic device and control the cooling assembly based on communication with the thermostatic device. 

However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitations of the controller (pg. 3, par. [0033] and Fig. 2, element 60; i.e. a computer that is a separate unit that is part of the HVAC system) is further configured to communicate with a thermostatic device (pg. 3, par. [0034] and [0035] and Fig. 1, element 30; i.e. the computer is connected to a thermostat) and control the cooling assembly (i.e. multi-stage cooling units) based on communication with the thermostatic device (pg. 2, par. [0025], pg. 3, par. [0034] and 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitations of the controller is further configured to communicate with a thermostatic device and control the cooling assembly based on communication with the thermostatic device to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

As per claim 25, the combination of Liu in view of Ahmed in further view of Naderer does not expressly teach the HVAC system includes a heating assembly and the controller is further configured to communicate with a thermostatic device and control the heating assembly to heat the indoor space.

However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitations of the HVAC system (pg. 2, par. [0025] and Fig. 1, element 22) includes a heating assembly (pg. 5, par. [0050] and Fig. 1, element 46; i.e. a heating stage) and the controller (pg. 3, par. [0033] and Fig. 2, element 60; i.e. a computer that is a separate unit that is part of the HVAC system) is further configured to communicate with a thermostatic device (pg. 3, par. [0034] and 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitations of the HVAC system includes a heating assembly and the controller is further configured to communicate with a thermostatic device and control the heating assembly to heat the indoor space to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

As per claim 28, the combination of Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach the controller is configured to determine the fan fault. 

However Games, in an analogous art of heating, ventilating and air conditioning (HVAC) (col. 1, lines 9-15), teaches the missing limitation of the controller (i.e. CPU) configured to determine the fan fault (col. 21, lines 5-11; i.e. determination of fan failure) for the purpose of providing fault detection in an HVAC system (col. 21, lines 5-19).


As per claim 29, the combination of Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach the controller is configured to determine the temperature-based fault. 

However Games, in an analogous art of heating, ventilating and air conditioning (HVAC) (col. 1, lines 9-15), teaches the missing limitation of the controller (i.e. CPU) is configured to determine the temperature-based fault (col. 21, lines 11-19; i.e. determination of a sensed temperature value exceeding a threshold) for the purpose of providing fault detection in an HVAC system (col. 21, lines 5-19).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer and Rayburn to include the addition of the limitation of the controller is configured to determine the temperature-based fault to reduce actual energy consumption of an HVAC in providing temperature regulation in controlled spaces (Games: col. 2, lines 57-61).   

 Claims 11, 22 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Ahmed in further view of Naderer, Rayburn, Games and U.S. Patent Publication No. 2006/0117766 A1 (hereinafter Singh).

As per claim 11, the combination of Liu in view of Ahmed in further view of Naderer, Rayburn and Games does not expressly teach the controller is configured to determine the energy consumption fault.

However Singh, in an analogous art of monitoring and controlling heating, ventilating and air-conditioning (HVAC) systems (pg. 1, par. [0002] and [0006]), teach the missing limitation of the controller (pg. 1, par. [0006]; i.e. a local controller) is configured to determine the energy consumption fault (pg. 4, par. [0056] and pg. 5, par. [0067]; i.e. model-calculated energy consumption is compared with actual energy consumption and determining a result by way of generating an alarm when the differences exceed a predetermined limit) for the purpose of providing an analysis of energy consumption to alter an operation of a building system (pg. 1, par. [0006]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer, Rayburn and Games to include the addition of the limitation of the controller is configured to determine the energy consumption fault to advantageously adjust an operation of a monitored system to improve performance (Singh: pg. 2, par. [0003]).  

As per claim 22, the combination of Liu in view of Ahmed in further view of Naderer, Rayburn and Games does not expressly teach the controller determines the energy consumption fault.

However Singh, in an analogous art of monitoring and controlling heating, ventilating and air-conditioning (HVAC) systems (pg. 1, par. [0002] and [0006]), teach the missing limitation of teach the controller (pg. 1, par. [0006]; i.e. a local controller) determines the energy consumption fault (pg. 4, par. [0056] and pg. 5, par. [0067]; i.e. model-calculated energy consumption is compared with actual energy consumption and determining a result by way of generating an alarm when the differences exceed a predetermined limit) for the purpose of providing an analysis of energy consumption to alter an operation of a building system (pg. 1, par. [0006]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer, Rayburn and Games to include the addition of the limitation of the controller determines the energy consumption fault to advantageously adjust an operation of a monitored system to improve performance (Singh: pg. 2, par. [0003]).  

As per claim 30, the combination of Liu in view of Ahmed in further view of Naderer, Rayburn and Games does not expressly teach the controller is configured to determine the energy consumption fault.

However Singh, in an analogous art of monitoring and controlling heating, ventilating and air-conditioning (HVAC) systems (pg. 1, par. [0002] and [0006]), teach 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer, Rayburn and Games to include the addition of the limitation of the controller is configured to determine the energy consumption fault to advantageously adjust an operation of a monitored system to improve performance (Singh: pg. 2, par. [0003]).  

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Numerous U.S. Patent Publications and U.S. Patents; e.g. U.S. Patent
Publication No. 2006/0117766 A1 discloses modeling, monitoring and evaluating 
building system components including HVAC systems; U.S. Patent Publication No. 2007/0037507 A1 discloses an air handling system for supplying one or more zones with airflow; U.S. Patent Publication No. 2008/0076346 A1 discloses an arrangement for use in an occupancy-based ventilation system includes a plurality of CO2 sensors and a processing circuit; U.S. Patent Publication No. 4,205,381 discloses an automatic control of HVAC systems to reduce both energy required for system control and actual energy consumption required for maintaining desired environmental temperature conditions; and U.S. Patent No. 6,508,303 B1 discloses air supply control device for use in the heating, cooling, and conditioning of an air supply to a predetermined temperature.

	However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of a system, and method thereof, comprising of a controller in communication with a variable frequency drive that is configured to control the variable frequency drive to reduce the speed of a fan motor based on received occupancy signals, wherein the controller further identifies an energy consumption fault by assessing an actual energy consumption is outside a determined normal energy consumption range.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to air handling systems.

U.S. Patent Publication No. 2008/0188173 A1 discloses airflow rates within a ventilation system are controlled using motor speed or torque and motor electric current or pressure.

U.S. Patent Publication No. 2011/0153090 A1 discloses an HVAC system for conditioning air of an associated room includes one or more power consuming features/functions including at least one temperature controlling element for one of heating and cooling air.

U.S. Patent Publication No. 2021/0058021 A1 discloses a fan assembly includes a fan, a motor that is coupled to the fan, and a variable frequency drive (VFD) that is coupled to the motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117